State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 21, 2015                      519630
________________________________

In the Matter of JONATHAN
   RUSSO,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   March 31, 2015

Before:   McCarthy, J.P., Garry, Devine and Clark, JJ.

                             __________


     Jonathan Russo, New York City, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination finding him guilty of drug possession
and smuggling. The Attorney General has advised this Court that
the determination has been administratively reversed, all
references thereto have been expunged from petitioner's
institutional record and the mandatory $5 surcharge has been
refunded to his inmate account. We note that, although not
mentioned in the Attorney General's letter, "any loss of good
time incurred by petitioner as a result of the determination
                              -2-                  519630

should be restored" (Matter of Hayes v Annucci, 122 AD3d 992, 992
[2014] [internal quotation marks and citations omitted]).

     McCarthy, J.P., Garry, Devine and Clark, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court